tcmemo_2012_184 united_states tax_court twin rivers farm inc petitioner v commissioner of internal revenue respondent docket no filed date richard militana for petitioner linda e mosakowski for respondent memorandum findings_of_fact and opinion ruwe judge the petition in this case was filed in response to respondent’s notice_of_determination of worker classification notice dated date petitioner seeks a redetermination of employment status pursuant to sec_7436 respondent determined in the notice that petitioner twin rivers farm inc twin rivers owed employment_taxes of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively years at issue respondent also determined additions to tax under sec_6651 of dollar_figure dollar_figure and dollar_figure and penalties under sec_6656 of dollar_figure dollar_figure and dollar_figure for the taxable years and respectively after concessions the issues for decision are whether petitioner’s two farm workers were employees for purposes of federal employment_taxes during the years at issue and whether petitioner is liable for additions to tax and penalties under sec_6651 and respectively for the years at issue findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time 1unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure 2respondent concedes that petitioner is not liable for the addition_to_tax under sec_6651 for the years at issue in addition in its pretrial memorandum petitioner indicated that it would seek relief from federal employment_taxes under the revenue act of pub_l_no sec_530 stat pincite petitioner did not address that issue on brief and indicated at trial that it did not intend to pursue that avenue for relief the petition was filed petitioner was an s_corporation with its principal_place_of_business in franklin tennessee petitioner was formed on date from date to date years at issue petitioner’s primary activity was the raising inventorying training marketing and showing of horses for anticipated sales and or anticipated prospective use for lessons and or leasing of horses petitioner’s sole owner and sole corporate officer was diana militana diana militana has been involved in the equestrian business at other locations and with other entities diana militana is married to richard militana during the years at issue at least six horses were for at least some time kept on property which petitioner had the right to occupy the property on which petitioner operates consists of approximately acres and includes woods a meadow a barn with a tack room a metal corral a house in which the militanas lived a trailer cross fencing and a fence surrounding the property the house on the property includes a stable office which the militanas used to work on equestrian-related business and is surrounded by grounds on which horses can be displayed and observed from either the office or the front porch during and continuing through and petitioner engaged two farm workers adam lopez morales and nallhelyo ruiz workers to work on the property the workers lived in the trailer on the property and do not appear to ever have paid rent for the years at issue petitioner purchased workers’ compensation and employer’s liability insurance from american national property and casualty during the years at issue the workers’ job duties included cleaning stalls the barn area the barn offices the rest room and the tack room grooming horses watering the horses and moving the horses between pastures the harnesses brushes and combs shovels pitchforks wheelbarrow manure spreader and brooms used to care for the horses and barn were all owned by petitioner during the years at issue mr morales was also primarily responsible for cutting grass in the pastures and otherwise performing grounds-keeping-related activities mr morales used weed whackers a bush hog mower a tractor and other equipment provided to him by petitioner to cut the grass in the pasture on occasion the workers also repaired fences on the property the materials to maintain the fences were provided by either petitioner directly or mr morales would pick them up at the store sign for the materials and have the bill sent to petitioner petitioner paid to each worker weekly compensation by check signed by diana militana in her capacity as president mr morales was paid dollar_figure per week and mr ruiz was paid dollar_figure per week the workers were sometimes given advances on their weekly compensation when a worker received an advance on his weekly compensation his next several compensation checks were reduced to repay petitioner for the advanced amount with respect to the years at issue petitioner did not file with respondent any form sec_943 employer’s annual federal tax_return for agricultural employees or form sec_941 employer’s quarterly federal tax_return for the years at issue petitioner did not make deposits of employment_tax with respondent and has not paid any of the employment_tax liability that was determined in the notice for the years at issue petitioner did not file forms with respect to the workers i employee classification opinion respondent’s determinations are presumptively correct and petitioner bears the burden of proving that those determinations are erroneous see rule a 290_us_111 this principle applies to the commissioner’s determinations that a taxpayer’s workers are employees 77_f3d_236 8th cir 117_tc_263 for purposes of employment_taxes the term employee includes any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee sec_3121 see also sec_3306 ewens miller inc v commissioner t c pincite whether an individual is an employee must be determined on the basis of the specific facts and circumstances involved 89_tc_225 aff’d 862_f2d_751 9th cir 64_tc_974 relevant factors include the degree of control exercised by the principal which party invests in the work facilities used by the worker the opportunity of the individual for profit or loss whether the principal can discharge the individual whether the work is part of the principal’s regular business the permanency of the relationship and the relationship the parties believed they were creating see 503_f2d_423 2d cir ewens miller inc v commissioner t c pincite weber v commissioner 103_tc_378 aff’d per curiam 60_f3d_1104 4th cir we consider all of the facts and circumstances of each case and no single factor is determinative ewens miller inc v commissioner t c pincite weber v commissioner t c pincite although the determination of employee status is to be made by common_law concepts a realistic interpretation of the term employee should be adopted and doubtful questions should be resolved in favor of employment in order to accomplish the remedial purposes of the legislation involved 900_f2d_49 5th cir see schramm v commissioner tcmemo_2011_212 donald g cave a prof’l law corp v commissioner tcmemo_2011_48 aff’d ___ fed appx ___ 5th cir date degree of control the degree of control that the principal exercises over the worker has been referred to as the crucial test in making the determination see 538_us_440 rosato v commissioner tcmemo_2010_39 the degree of control necessary to find employment status varies with the nature of the services provided by the worker weber v commissioner t c pincite potter v commissioner tcmemo_1994_356 to retain the requisite degree of control the principal need not actually direct or control the manner in which the services are performed it is sufficient if the principal has the right to do so weber v commissioner t c pincite potter v commissioner tcmemo_1994_356 sec_31 c -l b employment_tax regs a business can retain the requisite control_over the details of a worker’s service without having to stand over the worker and direct every move made by that worker prof’l exec leasing inc v commissioner t c pincite diana militana maintains that she did not exercise control_over the workers however the nature of the employment arrangement indicates that it is likely that she had the right to exercise control even if that right was not often exercised the workers were allowed to use petitioner’s farm equipment including a tractor and supplies to maintain the appearance of the property it is difficult to imagine that the workers’ use of petitioner’s valuable equipment could not have been controlled by petitioner in the event of misuse by the workers throughout the years at issue diana militana was at the farm most of the time and therefore had the opportunity to supervise the work being done on the farm it is unlikely that if the workers were careless in their use of the equipment petitioner would not have exercised control_over their activities in addition the workers were responsible for performing services that could affect petitioner’s primary assets its horses that petitioner would turn the responsibility of caring for the horses over to the workers without retaining the right to control their work is implausible as a result we find that this factor is supportive of the existence of an employer-employee relationship between petitioner and the workers for the years at issue investment in facilities the fact that a worker provides his or her own tools or owns a vehicle that is used for work is indicative of independent_contractor status ewens miller inc v commissioner t c pincite petitioner owned all of the equipment that the workers used to perform their services including but not limited to the equipment and supplies used to care for the horses and the pastures and to clean the stalls and other rooms in the barn the tractor used to maintain the grounds and the trailer where the workers lived as a result the workers had no financial investment in the rendering of services to petitioner because petitioner made all of the investments in the equipment supplied to the workers and provided them with everything needed to perform their services this factor is supportive of the existence of an employer-employee relationship opportunity for profit or loss the opportunity for profit or loss indicates nonemployee status 64_tc_974 rosato v commissioner tcmemo_2010_39 during the years at issue mr morales was paid dollar_figure per week and mr ruiz was paid dollar_figure per week regardless of the hours worked or their productivity because petitioner provided the workers with all of the necessary equipment and supplies for the job the workers had no opportunity to make a profit with respect to the materials used on the job given the salarylike nature of the workers’ pay and their lack of entrepreneurial risk or opportunity this factor also indicates there was an employer-employee relationship right to discharge there is no evidence in the record of the existence of any formal or informal agreement or contract that would preclude petitioner’s discharging the workers employers typically have the right to terminate employees at will 55_tc_142 colvin v commissioner tcmemo_2007_157 aff’d 285_fedappx_157 5th cir without evidence of any limitation of that right we conclude that this factor supports a finding of an employer-employee relationship work is part of principal’s regular business work that is part of the principal’s regular business is indicative of employee status simpson v commissioner t c pincite rosato v commissioner tcmemo_2010_39 during the years at issue petitioner’s primary activity was the raising inventorying training marketing and showing of horses for anticipated sales and or anticipated prospective use for lessons and or leasing of horses the work performed by the workers was at least an ancillary part of petitioner’s business during the years at issue the record indicates that the workers were not responsible for the marketing and sale of horses nor were they responsible for the training of horses however their services kept the farm presentable to potential buyers kept the grounds safe for the horses and aided in the care of petitioner’s primary assets given that the workers provided services which were supportive of petitioner’s business we find that this factor is also indicative of an employer-employee relationship permanency of relationship permanency of a working relationship is indicative of an employer- employee relationship rosemann v commissioner tcmemo_2009_185 in contrast a transitory work relationship may weigh in favor of independent_contractor status ewens miller inc v commissioner t c pincite here the workers were employed by petitioner throughout the years at issue furthermore the workers actually maintained their primary residence on petitioner’s property in a trailer provided to them by petitioner although there is no evidence of a contractual arrangement between petitioner and the workers creating an explicit permanent employment relationship the relationship in practice was certainly ongoing because the workers were long-term employees who actually resided on the farm it cannot be said that the relationship was transitory or temporary therefore we find that this factor is also supportive of an employer-employee relationship relationship the parties thought they created petitioner contends that the relationship created by the parties was intended to be that of a business and independent contractors however the relationship between petitioner and the workers does not support such a characterization the record indicates that petitioner purchased workers’ compensation and employer’s liability insurance for the years at issue in addition petitioner covered all of the job-related expenses necessary for the workers to perform their duties petitioner even provided a residence on the property for the workers and allowed the workers to receive advances on their compensation these actions are far more indicative of an intention to create an employment relationship than they are of an intention to create an independent-contractor relationship therefore this factor also supports the existence of an employer-employee relationship on the basis of a careful consideration of the foregoing factors in the light of the facts and circumstances particular to this case we hold that the workers were petitioner’s employees for purposes of federal employment_taxes during the years at issue ii additions to tax under sec_6651 respondent determined that for each year at issue petitioner is liable for an addition_to_tax under sec_6651 for failure to timely file required tax returns sec_6651 provides for an addition_to_tax for failure to timely file a return the addition_to_tax is equal to of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed a taxpayer is not liable for an addition under sec_6651 if the failure to timely file was due to reasonable_cause and not due to willful neglect sec_6651 469_us_241 to show reasonable_cause the taxpayer must show that it could not file the return on time even though it exercised ordinary business care and prudence see 92_tc_899 sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure or reckless indifference boyle u s pincite employers of agricultural workers must report employment_taxes on form_943 sec_31_6011_a_-1 ii employment_tax regs petitioner has not filed form sec_943 for any of the years at issue petitioner has submitted no credible_evidence that it exercised ordinary business care and prudence in its failure_to_file form sec_943 or that it could not file the returns when due accordingly we find that petitioner is liable for the addition_to_tax under sec_6651 for each of the years at issue iii penalties under sec_6656 respondent determined that for each year at issue petitioner is liable for a penalty under sec_6656 for failure to make deposits of employment_taxes if a taxpayer is more than days late in depositing employment_tax sec_6656 imposes a penalty sec_6656 see also ewens miller inc v commissioner t c pincite the taxpayer is not liable for the sec_6656 penalty if the late deposit was due to reasonable_cause and not due to willful neglect sec_6656 3petitioner contends that diana militana was involved in two previous tax audits involving herself and businesses similar to petitioner’s operation and that those businesses had workers performing the same services under the same conditions and payment schedules as the workers hired by petitioner during the years in issue petitioner contends that in both of the previous instances the workers were designated by internal_revenue_service auditors as independent contractors and not employees petitioner’s support for this contention is limited to mrs militana’s testimony the record before us is insufficient to indicate with any specificity the details of any previous audit determinations the conclusions reached by the auditors or that the businesses involved were substantially_similar to petitioner’s we also note that petitioner’s failure_to_file forms is inconsistent with its contentions regarding the prior audits petitioner failed to make employment_tax deposits petitioner submitted no credible_evidence that it exercised ordinary business care and prudence in its failure to deposit employment_taxes or that it could not make the deposits when due accordingly for each of the years at issue we find that petitioner is liable for the sec_6656 penalty in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing including respondent’s concession decision will be entered for respondent as to the deficiencies additions to tax under sec_6651 and penalties under sec_6656 and for petitioner as to the sec_6651 additions to tax
